The defendant, Theodore S. Wilson, was on the 21st day of November, 1945, convicted in the *Page 46 
district court of Tulsa county of the crime of perjury, and his punishment assessed at a term of nine years in the State Penitentiary and he has appealed.
Since this appeal was taken, defendant, Theodore S. Wilson, departed this life on the 16th day of August, 1947, as shown by proof presented to this court on the 4th day of September, 1947.
In a criminal prosecution, the purpose of proceedings being to punish the accused, the action must necessarily abate upon his death, and where it is made to appear that defendant has died pending the determination of the appeal, the cause will be abated.
It is therefore considered, ordered, adjudged, and decreed that the proceedings in the above-entitled cause do abate, and the cause is remanded to the trial court to enter its appropriate order to that effect.
BAREFOOT, P. J., and BRETT, J., concur.